Exhibit 10.1




ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the "Agreement") is effective as of
August 7, 2009, by and between HPC POS System, Corp., a Nevada Corporation
("Assignor"), and Mordechai Guttman (individually an “Assignee”).




RECITALS




A.

Whereas, pursuant to that certain Share Exchange Agreement dated as of August 7,
2009 (the “Share Exchange Agreement”), by and among Assignor, House of Mohan
Corporation (“Mohan”) and others, Assignor agreed to assign and transfer to
Assignee all of Assignor's right, title and interest in and to all the Assets as
defined below related and incidental to the business of Assignor (the
“Business”), as it was conducted on and prior to the Closing of the transactions
contemplated by the Share Exchange Agreement.  The Agreement was agreed to
orally by all parties concerned on August 7, 2009 and reduced to writing
thereafter.




B.

Whereas, pursuant to the Share Exchange Agreement, the parties thereto have
agreed to cause Assignee to assume and to fully perform and satisfy and be
liable for all of the liabilities and obligations of Assignor as defined below
(the "Assumed Liabilities"), associated with the Business or Assets, and
Assignee agreed to accept Assets and assume said liabilities.




C.

Whereas, for the purpose of this Agreement, “Assets” shall mean all personal
property (both tangible and intangible), contracts, work-in-progress, accounts
receivables, equipment, fixtures, general Intangibles (such as telephone and fax
numbers, e-mail addresses and website URLs), Inventory, deposit accounts, cash,
all present and future contracts, all patents, franchise rights, trademarks,
service marks, trade names, inventions, processes, know-how, trade secrets,
copyrights, licenses and other rights related and incidental to the Business, as
conducted prior to the Closing of the transactions contemplated by the Share
Exchange Agreement.




D.

Whereas, for the purpose of this Agreement,  “Assumed Liabilities” shall mean
any obligation of the Assignor under any contract or agreement, verbal or
written, accounts payable, unfinished work-in-progress, accrued payroll and
related taxes, and other current liabilities, checks issued in excess of
deposits, deferred revenue, taxes payable, deferred taxes, benefit obligations
and any portion of current liabilities, any debt obligations, capital lease or
similar obligations, security interest, encumbrances, levies, liens or charge of
any kind, whether voluntarily incurred or arising by operation of law or
otherwise, against any Asset, claims and causes of action, damages, demands,
lost profits, suits, actions, judgments, assessments, costs and expenses, of any
nature related and/or incidental to the Business.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:




1.

Assignment. Assignor hereby grants, sells, assigns, transfers, conveys and
delivers to Assignees, their successors and assigns, all of Assignor's rights,
title and interest under, in and to the Assets and Business.




2.    

Assumption of Assumed Liabilities. Assignee hereby expressly assumes and agrees
to pay, perform and/or discharge in accordance with their terms the Assumed
Liabilities.




3.

Further Assurances. Each of Assignor and Assignee agree to execute such other
documents and take such other actions as may be reasonably necessary or
desirable to confirm or effectuate the assumption contemplated hereby.




4.

Binding Effect. This Agreement and the covenants and agreements herein contained
shall be binding upon and inure to the benefit of Assignee and its successors
and assigns and shall inure to the benefit of Assignor and its successors and
assigns.




5.

Modification.  This Agreement may be modified or supplemented only by written
agreement of the parties hereto.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the date first above written.




ASSIGNOR




HPC POS SYSTEM, CORPORATION

A Nevada Corporation










/s/ Melvin W. Coles                                                     

Dated: September 13, 2010

By: Melvin W. Coles

Its: President, Chairman and Chief Executive Officer







/s/ Bonnie Coles                                                          

Dated: September 13, 2010

Bonnie Coles

Its: Secretary




ASSIGNEE




/s/ Mordechai Guttman                                               

Dated: September 13, 2010

Mordechai Guttman








2


